Citation Nr: 0946746	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  04-41 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to an effective date earlier than 
January 22, 1990, for the grant of a 100 percent evaluation 
for the Veteran's service-connected schizophrenia.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL


Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The Veteran served on active duty from May 1964 to July 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Oakland, California.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in February 2006.  A copy of the 
transcript of that hearing is of record.  Additional evidence 
received at the hearing was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (c) (2008); see also 
Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 
327 F.3d 1339, 1346 (Fed. Cir. 2003).  

The claim was remanded in September 2006 for additional 
development.  It has now been returned for further appellate 
consideration.  


FINDINGS OF FACT

1.  Service connection for schizophrenia, evaluated as 0 
percent disabling, effective from September 11, 1978, was 
established pursuant to a March 1980 rating.  The Veteran was 
notified of this decision, and it became final one year later 
in the absence of a timely appeal by the Veteran.  In the 
ensuing years thereafter, he filed for increased claims, 
resulting in a 30 percent rating, effective from December 9, 
1986.  

2.  For purposes of the current claim, he filed a claim for 
an increased rating in January 22, 1990, which resulted in an 
increase to 50 percent.  Following continuation of the 
appeal, to include the obtainment of additional evidence, the 
50 percent rating was increased to 100 percent in a rating 
decision of November 23, 1994.  The 100 percent evaluation 
was made retroactive to January 22, 1990.  The Veteran did 
not appeal.  

3.  In September 1998, the Veteran requested consideration of 
an earlier effective date for the 100 percent evaluation.  
The RO denied the claim in October 1998, and the Veteran was 
notified.  Although he filed a timely notice of disagreement 
(NOD) in January 1999, he failed to submit a timely 
substantive appeal, and the October 1998 decision became 
final.  

4.  The current appeal derives from a claim for an earlier 
effective dated filed in October 2003.  The RO treated the 
Veteran's October 2003 communication as a petition to reopen 
his claim.  

5.  Current legal precedent finds that the Veteran's 
freestanding claim for an earlier effective date is legally 
barred.


CONCLUSIONS OF LAW

1.  The November 1994 RO rating decision which resulted in 
the assignment of a 100 percent rating for schizophrenia, 
effective January 22, 1990, is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  An effective date earlier than January 22, 1990, for the 
assignment of a 100 percent disability evaluation for 
schizophrenia is not warranted.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.400(b)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Initially, it is noted that 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009), and 38 C.F.R. § 3.159 (2009), which 
relate to VA's duties to notify and assist a Claimant, are 
not applicable to the Veteran's claim as to whether new and 
material evidence has been received to reopen a claim of 
entitlement to an effective date earlier than January 22, 
1990, for a 100 percent rating for schizophrenia, because the 
law is dispositive, and there is no additional evidence that 
could be obtained to substantiate the claim.  See VAOPGCPREC 
5-2004 (June 23, 2004) (VA not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit); 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).

Criteria and Analysis

Service connection for schizophrenia, evaluated as 0 percent 
disabling, effective from September 11, 1978, was established 
pursuant to a March 1980 rating.  There was no appeal, and 
the decision is final.  Over the years, the Veteran filed for 
increased claims, resulting in a 30 percent rating, effective 
from December 9, 1986.  The Veteran filed a claim for an 
increased rating on January 22, 1990, which resulted in an 
increase to 50 percent.  Following continuation of the 
appeal, to include the obtainment of additional evidence, the 
50 percent rating was increased to 100 percent in a rating 
decision of November 23, 1994.  The 100 percent evaluation 
was made retroactive to January 22, 1990.  The Veteran did 
not appeal.  In September 1998, the Veteran requested 
consideration of an earlier effective date for the 100 
percent evaluation.  The RO denied the claim in October 1998, 
and the Veteran was notified.  Although he filed a timely 
NOD, he failed to submit a timely substantive appeal, and the 
October 1998 decision became final.  38 U.S.C.A. § 7105(d)(3) 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.302(b) (2009).

Generally, the effective date for the grant of an increased 
rating for a service-connected condition shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  A claim for 
increased rating, however, shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400(o)(2) (2009).

During the course of this appeal, The United States Court of 
Appeals for Veterans Claims (Court), issued its decision in 
Rudd v. Nicholson, 20 Vet. App. 296 (2006), providing 
significant legal precedent with regard to the adjudication 
of claims for an earlier effective date for a VA benefit 
already granted, where there is of record a prior final RO 
decision or Board decision which considered and denied a 
claim for that identical benefit.  In Rudd, the Claimant 
sought benefits that included earlier effective dates for the 
awards of service connection for various disabilities.  A 
previous rating decision that assigned an effective date for 
a grant of service connection became final, and a Board 
decision that denied an earlier effective date for the grant 
of service connection was final when issued.

The Court further indicated that under the established law, 
there were only two available means by which in pursuing his 
earlier effective date claims, the Veteran could attempt to 
overcome the finality of a previous RO decision that assigned 
the effective dates for service connection - through a 
request for revision of those decisions based on an 
allegation of clear and unmistakable error (CUE), or claim to 
reopen them based upon new and material evidence.  Of those 
two, because the proper effective date for an award based on 
a claim to reopen cannot be earlier than the date that claim 
was received (under 38 U.S.C. § 5110(a)), only a request for 
revision of the former decisions premised on CUE could result 
in the assignment of an earlier effective date.  In Rudd, the 
Veteran had not argued at any point that his request for an 
earlier effective date should be construed as a motion to 
revise based on CUE.  The Court concluded that the only 
remaining possibility was that the Veteran's claims each were 
to be processed as a "freestanding claim" for earlier 
effective dates - but such a possibility would vitiate the 
rule of finality, as it applied to the previous final RO 
rating decisions.  Because the Claimant had not raised a 
proper claim for the earlier effective date sought, the Court 
determined that there was no basis for consideration of the 
Veteran's effective date claims on the merits, and that the 
claims must be dismissed.

In this Veteran's case, the November 1994 rating 
determination which assigned a 100 percent rating for 
schizophrenia, effective January 22, 1990, became a final 
decision; the Veteran has not raised a claim of CUE in the 
November 1994 rating decision; and the Veteran's attempted 
"freestanding" earlier effective date claim in 1998 is 
without legal basis, and must be denied.  As in Rudd, the 
Veteran in this case has not argued at any point that his 
request for an earlier effective date should be construed as 
a motion to revise based on CUE; therefore, the Veteran has 
not raised a proper claim for an effective date earlier than 
January 22, 1990, for the assignment of a 100 percent rating 
for schizophrenia.  

Specifically, the Veteran has asserted that there are records 
showing that he was hospitalized for psychiatric problems in 
1965.  Thus, his 100 percent rating should be made 
retroactive to that date.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.151(a) (2009).  A 
"claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2009).  If a formal claim is 
received within one year of an informal claim, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2009).  The report of an 
examination or hospitalization may constitute an informal 
claim for increase when the report relates to examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b)(1) (2009).

The hospital records from 1965 were noted in the initial 
denial of the Veteran's claim for service connection in May 
1966.  This decision was not appealed, and it became final 
one year later in the absence of a timely appeal by the 
Veteran.  In June 1972, the Veteran again filed for service 
connection, and he was informed in a July 19972 letter that 
due to the prior final denial, he must submit new and 
material evidence.  There was no response, and the claim was 
denied.  The Veteran's next claim to reopen was received on 
September 11, 1978.  Following the obtainment of additional 
medical evidence, to include a 1979 VA examination, the claim 
was reopened, and service connection was granted.  And, as 
noted above, the Veteran was informed of the decision, and he 
did not appeal.  Thus, the rating determination upon which 
service connection for schizophrenia was granted is final.  
Moreover, and also as noted above, the rating determination 
that awarded a 100 percent rating for the service-connected 
psychiatric disorder is final.  While he argues that his 100 
percent rating should be made retroactive to 1965 because 
there is medical evidence showing that he was psychiatrically 
hospitalized at the time, there are final rating decisions 
which considered this evidence.  As such, these hospital 
records cannot be the basis for an earlier effective date.

For these reasons, the Board finds that there is no legal 
basis for the Veteran's claim for an earlier effective date.  
As in this case, where the law is dispositive, the claim must 
be denied due to a lack of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit).


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


